Name: Commission Regulation (EC) No 1447/98 of 7 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities8. 7. 98 L 192/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1447/98 of 7 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 2375/ 96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 8 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 8. 7. 98L 192/2 ANNEX to the Commission Regulation of 7 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0707 00 05 052 79,8 999 79,8 0709 90 70 052 49,7 999 49,7 0805 30 10 382 58,5 388 57,3 524 54,5 528 57,2 999 56,9 0808 10 20, 0808 10 50, 0808 10 90 388 73,4 400 88,2 404 90,5 508 91,8 512 65,2 524 49,4 528 58,9 800 232,0 804 104,2 999 94,8 0808 20 50 388 102,4 400 66,8 512 92,6 528 84,8 804 154,7 999 100,3 0809 10 00 052 183,0 064 152,3 999 167,7 0809 20 95 052 345,3 060 136,7 064 222,6 068 158,8 400 279,1 616 211,1 999 225,6 0809 30 10, 0809 30 90 052 151,9 999 151,9 0809 40 05 064 123,0 066 103,7 624 272,0 999 166,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.